On April 22, 1994, the Defendant’s prior sentences were revoked and he was sentenced to a term of ten (10) years each for Count I, Assault, a felony; Count II, Intimidation, a felony; and Count IV, Criminal Possession of Dangerous Drugs with Intent to Sell, a felony. Said sentences shall run concurrently with each other. For the use of a dangerous weapon during the commission of this offense, the defendant is sentenced to an additional five (5) years on Count I in the Montana State Prison. Said sentence shall run consecutively with the sentence imposed in Count I. Credit is given for forty-nine (49) days previously served. Plus conditions as stated in the April 22, 1994 Judgment.
*68Done in open Court this 18th day of August, 1994.
SIGNED this 17th day of October, 1994.
On August 18, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Nik Geranios, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence will be modified so as the defendant will receive credit in the amount of 76 days served during house arrest. Restitution will be required in the event that the defendant makes parole. All other portions of the sentence shall remain the same as originally imposed.
The reason for the decision is that the defendant is entitled to receive credit for time served during house arrest.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ed McLean, Members.
The Sentence Review Board wishes to thank Nik Geranios, Legal Intern from the Montana Defender Project for his assistance to the defendant and to this Court.